    Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 1 of 48



                         STATE COURT PLEADINGS

1. Civil Cover Sheet
2. Verified Complaint
3. Certificate of Compulsory Arbitration
4. Service of Process: Warren Defendants
5. Services of Process: Wittry Defendants
6. Services of Process: Cal State Electronics, Inc.
7. Docket: State Court Action
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 2 of 48




                              1
            Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 3 of 48

ln the Superlor Court of the State of Arlzona
                                      Marlcopa
ln and For the County of                                                ts tnterprete,    ne"oeocffiiffiJlffi *"
                                                                                                     ofiftfi,ooa,
          cv2019-01L647                                                 tr yes, what lansuasels!:

                                                                                              t0
               (Please Type or Print)


Plaintiffs Attorney Wllllam      Flschbach, Amy D. Sells


                             019769, 024t57
Attorney Bar Number



Plaintiffe Name(s): (List all)             Plaintifs Address:                                   Phone #:                 EmailAddress:
Asset Refresh, LLC;                         c/o Tlffany & Bosco, P,A.                       602-255-6000                  wmf@tblaw.com

Jeffrey Hartford                           2525 East Camelback Road, 7th Flr                                               mat@tblaw.com

                                            Phoenix, AZ 85016

(List additional Plaintiffs on page two and/or attach a separate sheet)



Defendant's Name(a): (List All)
Anthony 5. Warren and Haley Warren

Brendan C, Wittry and Margaret A. Wittry

Cal State Electronlcs, lnc

(List additional Defendants on pago two and/or attach a separate sheet)




                RULE 28.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
 IMPORTANT: Any case category that has an asterlsk f) MUST have a dollar amount clalmed
or Tler selectod. State the monetary amount in controversy or place an "X" nelt to the discovery tier
               to which the pleadings allege the case would belong under Rule 26.2,



I     nmount Claimed                                                    Tier    1       n   Tier 2    ffi   rier   o




                                      NATURE OF ACTTON
 Place an "X" next to the one case category that most accurately describes your primary case. Any
 case cabgory that has an asterisk f) MUST have a dollar amount claimed or Tler selectod as
                                        lndlcated above.


100   ToBf MofoR         VEHICLEi
                                                                            Iroz Property Damage'
[]f   or Non-Death/Personal      lnJury*
                                                                            f       ros Wrongful Death*

@Superior Court of Arizona in Maricopa County                     Page 1 of3                                           cv10f-   0101 19
    ALL RIGHTS RESERVED
                  Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 4 of 48
                                                                                                          Case No

tl0       TORT NON-MOTOR VEHICLEi                                     T       158 Qulet Title'


T     111 Negligence'                                                 n       160 Forfeiture'


n     112 Producl Liability      -   Asbestos'                        T 175 Election Challenge
T                                                                     T NCC-Employer
                                                                           179                    Sanction Action (A,R.S. S23-212)


r     112 Producl Liability

      112 Product Liability

      1   13 lntentional Tort'
                                 -
                                 -
                                     Tobacco*
                                     Toxic/Other'                     n
                                                                      T
                                                                           't80 lnjunction against Workplace Harassment

                                                                           1   81 lnjunc-tion against Harassmgnt

                                                                           182 CivilPenalty
      114 Property Damage'

n     115 Legal Malpractice'
                                                                           186 Water Rlghts (Not General Stream AdJudication)'

n     115 Malpractice      -   Other profeesional'
                                                                           187 Real Property'


T     1   17 Premisee Liability'
                                                                              Special Action against Lower Courts
                                                                               (See Lower Court Appeal cover sheet in Maricopa)
      1   1   8 Slandar/Libel/Defamation'
                                                                      If       g+ lmmigration Enforcement Challenge
T     1'18 Other (Specify)
                                                      a
                                                                              (A.R.S, SS1-501, 1-502, 11-1051)

120 MEDICAL MALPRAGTICE:


Irzr           Physician M.D.*                  123 Hospital'                 Administrative Review
flrze          Physician D.o'                   124 Other*                     (See Lower Court Appeal cover sheet in Maricopa)

                                                                      [rso        rax Appeal
130 & 197 CONTMCTS:                                                           (All other tax matters must be filed in the AZ Tax
                                                                              Court)
      131 Account (Open or Stated).
                                                                           1   55 Declaretory Judgmant
      132 Promissory Noter
                                                                           157 Habeas Corpus
      133 Forecloeure'
                                                                           184 Landlord Tenant Dispute      -   Other'
          38 Buyer-PlaintifF
                                                                           190 Declaration of Factual lnnocence (A.R,S. 512-771)
      139 Fraud'
                                                                           191 Declaration of Factual lmproper Party Status
x     134 Other Contracl (i.e. Breach of Contract)'
                                                                      f rSe Vulnerable Adult (A.R.S, 548-451)'
n     1   35 Excess Proceeds-Sale'
                                                                      f ros rribatJudgment
!     Construction Defects (Residentlal/Commercial)'
                                                                      f reZ Slructured Settlemenl (A,R.S. 512-2901)
               [rso    Sixto Nineteen Strucluree'
                                                                      f,f Oe Aftorney Conservatorships (State Bar)
               flroz   Twenty or More Struclures*
                                                                      !f ZO Unauthorized Practice of Law (State Bar)
If        gZ Credit Card Debt (Maricopa County Only)'
                                                                      trf zf outof-State Deposition for Foreign Jurisdiclion
15O.Ig9 OTHER CIVIL CASE TYPES:                                       JnZSecure           Attendance of Prisoner

                                                                      Irzg Assurance of Diecontinuance
      1   56 Eminent Domain/Condemnation'                             Jn I n-State Deposition for Foreign Jurisdiction
                                                                                  I



T     151 Evic{ion Actions (Forcible and Special Detainers)'
                                                                      nrze        Eminent Domain- Light   RailOnlf
n     152 Change of Name
                                                                      llzZ nterpleader- Automobile Only*
                                                                                  I




T     153 Transcript of Judgment
                                                                      frze Delayed Birth Certificate (A.R.S. 536-333.03)
T     154 Foreign Judgment
                                                                      []f gg Employment Disputa. Discrimination'

@   Superior Court of Arizona in Maricopa County                Page 2 of 3                                     cv10f-010119
     ALL RIGHTS RESERVED
a
                 Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 5 of 48
                                                                                                                 Cage




    T    1   85 Employment Disput+Othef                                                   183   Othef
    n    196 Verified Rule 45.2 Petltion

    f    195(a) Amendment of Maniage License
                                                                                                         (Specify)


         195(b) Amendment of Birth Certificate




                                                        EMERGENCY ORDER SOUGHT


    T     Temporary Restrainlng Order             n       Provisional Remedy                       osc               flEnaon       challenge

          Employer Sanction                       n       Other (Specify)




                                         COMMERCIAL COURT (Marlcopa Countv Onlvl



          This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this caee to the

          Commercial Court. More information on the Commercial Court, including the most rEcent forms, are available on the
          Court'g website at:

                       httos://www. suoeriorcou   rt.   maricooa. oov/com   m   ercial-cou rU.




    Addltlona! Plalntlff(sl:




    Addltlonal Defendant(s):




    @   Superior Court of Arizona in Maricopa County                   Page 3 of      3                                 cv10f   - 0101 19
         ALL RIGHTS RESERVED
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 6 of 48




                              2
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 7 of 48




 I   William M. Fischbach (SBN 019769)
 2
     Amy D. Sells (SBN 0241s7)                                                ffi(?rpY
           rn r r r'qf,N          s,Q9
     S                   F'^*-B-o                                                 AUG      0I      2019
 3   SEVENTH FLOOR CAI\4ELBACK ESPLANADE II
     2525 EAST CAMELBACK ROAD                                                     ci.il:i.: ui   i'iit siJPEn0n
 4   PHOEMX. ARIZONA 85016.4237                                                                   c.0"\iiitl
     TELEPHONE: (602) 255-6000                                                               O$Ui'Y cTERK

 5   FACSIMILE: (602) 255-0103
     pVat f.: wqrf@tb a-q.cpm ; ads@Jbl
                      I                   aw. c-om
 6   Attorneysfor Plaintiff
 7
                           MARICOPA COUNTY STJPERIOR COURT
 8
                                          ST^A.TE    OF ARIZONA
 I                                                                      c\/i)019-cl1                       647
      ASSET REFRESH, LLC, a Delaware                    Case No.   CV
10
      limited liability company, derivatively by
il    its member Jeffery Hartford; JEFFERY                    VERIFIED COMPLAINT
      TIARTFORD;
l2                                                       @reach of Contact;Breach of Implied
                           Plaintiffs,                  Covenant of Good Faith and Fair Dealing;
l3
             vs.                                           Fraudulent lnducement; Breach of
t4                                                        Fiduciary Doty; Aiding and Abetting
      ANTHONY S. WARREN and IIALEY                             Breach of Fiduciary DutY)
l5    WARREN;BRENDAN C. WITTRY and
      MARGARET A. WITTRY; CAL STATE                                      Tier 3
16
      ELECTRONICS, INC,, a California
t7    corporation, d,b.a, TOTAL
18
      ]ECHNOLOGY RESLJLTS, a.k.a. TOTAL
      TR;
l9
                           Defendants.
20

2t          plaintiffs Asset Refresh, LLC and Jeffery Hartford, for their Complaint, by                     and

22   through undersigned counsel, state and allege as follows:

23                           PARTIES, JURTSDICTION, & VENUE

24          l.     Asset Refresh is, and at all relevant times was, a Delaware limited liability

25   company with its principal place of business in Maricopa County, Arizona'

26          2,     Hartford is a single man residing in Maricopa County'

27          3.     Defendants Alrthony Warren ("Warren") and Haley Warren                             do, on
28   information and belie{ a married coupie residing in califomia.
                                                                                                                  I

                                            VERIFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 8 of 48
                            il
                            I




 I              4,    At all times relevant, Warren was acting in furtherance of         and for the

2    benefit of, his marital communitY.

3               5.    Defendants Brendan     Witry ("Wittry")    and Margaret    A. Wittry   are, on

4    information and beliei a married couple residing in California.

 5              6,    At all times relevant, Withry was acting in furtherance of, and for the benefit

 6   of;, his   marital communitY.

 7              7,    Defendant Cal State Electronics, Inc, is, upon information and belief, a

 I   California corporation doing business as Total Technology Results, also known as Total
 9   TR ("Cal State").

l0              8,    Defendants caused events to occur in Maricopa County, out of which this

ll   Complaint arises.

12              9.    Pursuant to Ariz.R.Civ,P. 8(b)(2), this case qualiftes for Tier 3 designation

l3   because the matter is legally and    logistically complex and the damages exceed $300'000.

l4              10.   This Court has jurisdiction over this action under A.R.S. g 12-123 and the

l5   Arizona Constihrtion, Article VI' $ 14.

l6              11.   Venue is proper in this Courtpursuantto A.R,S' $ 12'401.

l7                                    F'ACTUAL BACKGROTJND

l8              12.   Warren, Wittry, and Hartford formed Asset Refresh            in May 2015     in

l9   phoenix, Arizona to assist K-12 schools nationwide with the buyback and resale of their

20   used equipment.

2l              13, At that time, Warren, Witbry, and Hartford all resided in fuizona.
22              14, Under Asset Refresh's Operating Agreement: Wanen, Witfy, and Hartford
23   are each a member and a managor            of Asset Refresh; Wanenn Wit[y, and Hartford
24   comprise the Board of Managers; and the Board of Managers' acting by majorifl voten has

25   sole and absolute authority over all matters involving Asset Refresh. A hue and conect

26   copy of Asset Reftesh's Operating Agreement is attached hereto as Exhlbit A.

27              15.   The Operating Agreement was subsequently amended to provide that
28   Warren, Witury, and Hartford each hold a 33,33% membership interest in Asset Refresh.
                                                                                                   2

                                            VERIFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 9 of 48




 1    A true and conect copy of the amendment to the Operating Agreement is attached hereto
 2    as   Exhibit B.
 3             16.      Asset Refresh operated profitably from its inception through 2018.

 4             17. In or around November            2018, unbeknownst       to Hartford, Wanen was
 5    communicating with Cal State to negotiate the bulk sale of Asset Refresh's products to

 6    Cal State at discounted Prices.

 7             lB.      In Deccmber 2018, Wanen and Witfiry approached Hartford, urging him to
 8    agree to shut down their business immediately.

 9             lg.      Warren and   Witry    represented   to Hartford that they wished to exit the
10    indusnry immediately and pcrmanently for various personal 1easons.
                                                     n'Asset Refresh," but Wanen and          Witty
11             ZO, Hartford offered to buy the name

12    rejected his offer, stating that they wanted to be completely disassociated with Asset

13    Refresh, and that could only happen if the name "Asset Refresh" no longer existed.

T4             21.      Based upon Warren and Withy's representations and the urgency they

15    conveyed, Hartford acquiesced to shutting down Asset Refresh.

16             22,      On January 18, 2019, Warren provided a draft Termination Agreement to

1,7   Hartford and        Witfy,     Wanen mischaracterized the Termination Agfeement as
l8    memorializing Wanen, Withy, and Hartford's agreement                  to, among other things,
19    immediately cease conducting any new business under Asset Refresh.

20             23.      Warren then took a family vacation to California on or about January 23 to

21    January 27     z}lg,to a location in close proximity to Cal State's   headquarters.

22             24.      Warren, Wit0ry, and Hartford exesuted the Termination Agreement on

23    January 28,z}lg,when Wanen rehrned from his California vacation. A true and conect

24    copy of the executed Termination Agreement is attached hereto as Exhibit C.

25             25,      Shortly thereafter, on of about February 11,2019, Haley Wanon posted a

25    pichye on social media         of   neatly stacked moving boxes, announcing the Warrens'

27    relocation to California" stating 'n.,.when the opportunity knocked, we jumped in with

28    both feet."

                                              VERIFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 10 of 48




 I          26,     In or around February 22,2019, Asset Refresh sold and shipped to Cal State
 2   all of Asset Refresh's inventory for a total of $17,000. However, the value of the
 3   inventory was no less than $174,678.

 4          27.     Contrary to Wanen and        Witry's   representations to Hartford, they did not

 5   exit the industry.

 6          28.     Upon information and belief, Warren and Witoy commenced employment
 7   with Cal State in early March 2019,
 8          29,     To date, Asset Refresh has not filed Articles of Termination, or more
 9   appropriately, a Certificate of Cancellation of a Limited Liability Company.

l0          30. The Termination         Agreement provides that until Asset Reftesh is formally

l1   dissolved via filed "Articles of Termination," the Members may engage in business with

t2   any customer without restriotion.

l3          31. The 'termination Agteement further provides that once Asset Refresh files
t4   Articles of Termination,   it:   shall cease conducting business except as necess&ry to wind

l5   up lhe company's business; shall not accept any new business; and shall not enter into any

t6   new conbacts.

r7          32,    Upon information and beliefi before and after the Termination Agreement

l8   was executed, Wanen and Wittry conducted business under Asset Refresh's name, and

l9   withheld the proceeds of that business from Asset Refresh.

20          33.    Upon information and belief, before and after the Termination Agreement

2t   was executed, Warren and Wittry diverted Asset Refresh's business to Cal State.

22          34.    Upon information and belief, after the TErmination Agreement                 was

23   executed, and after Warren and Witbry commenced employment with Cal State, Wanen

24   and Wittry represented to third parties that Asset Refresh is conducting business as the

25   "sourcing arm" for Cal State. Accordingly, Warren and Witny leveraged and continue to
26   leverage Asset Refresh's good     will in the industry to attract business to Cal State.
27          35.    Upon information and belief; Cal State was aware of Warren and Witbry's
28   conduct alleged herein, and encouraged and assisted Waren and Wittry.
                                                                                                 4
                                           VERIFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 11 of 48




 I           ?,6.    Under Asset Refrssh's Operating Agreement, Warren and Withy, as the
 ,   majority vote holders, have sole and absolute authority over all matters involving the
 3   company, including the authorify to cause the company to sue in its own right.

 4           37.     By letter dated July 10, 2019, undersigned counsel     demanded under A.R.S.
                                                                              qause Asset
 5   $ 29-83l, et seq, and 6 Del.C. $ 18-1001, et seq, that Warren and Withy
 6   Refresh to sue upon the claims alleged herein. A Eue and correct copy of the demand

 7   letter is attached hereto as Exhibit D.

 8           38.      To date, Warren and Wittry have failed to respond to the demand,            thus

 9   refusing to cause Asset Refresh to sue upon the claims alleged herein.

l0                                               COUNT     I
ll                                     BREACH OF CONTRACT

12                                  (Hartford v. Warren and Wittty)

l3           39.      Plaintiffs hereby incorporate by reference all of the preceding allegations set

t4   forth in the above paragraphs as if fully set forth herein.

15           40.      The TErmination Agreement is a contract between Wanen, Wittry,               and

l6   Hartford as members         of   Asset Refresh, setting forth the parties' agreement and

l7   undeistanding as to the wind up and termination of the company.

18           41,      Hartford has performed all conditions precedent and obligations under the

l9   Termination Agreement.

20           42.      Warren and Withry breached the Termination Agreement by, among other

2l   things: i) continuing to conduct business under Asset Refresh's name, while withholding

22   the proceeds of that business from Asset Refresh and thus, Hartford; and          (ii)   diverting

23   Asset Refresh's business to Cal State.

24           43,      Wanen and Withy's breach of the Termination Agreement directly darnaged

25   Hartford in an amount to be proven at trial,

26           WHEREFORE, Hartford prays that this Court enter judgnent against Wanen                 and

27   Witry   as   follows:

28           A.      Awarding Hartford damages in an arnount to be proven at tial;

                                            VERIFIED COMPLATN1
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 12 of 48




1           B.         Awarding Hartford his attorney fees and costs under A.R.S. $$ 12'341' 12'

2    341.01;

3           c.         Awarding pre- and post-judgment interest in the maximum amount permitted

4    by law;and

5           D.         Awarding such other relief that this Court deems just and proper.

6                                                COUNT      II
7                              BREACH OF THE IMPLIED COVENANT

 I                              OF GOOD FAITH AND FAIR DEALING

9                                    (Hrrtford   Y.   Warren and Wittry)

l0             44.     plaintiffs hereby incorporate by reference all of the preceding allegations set

1l   forth in ilrc above paragxaphs as if fully set forth herein.

l2             45.     The Operating Agfeement is a contract between Warren, Wittry,              and


13   Hartford as members of Asset Refresh.

t4             46,     The Termination Agreement is a conhact between Wanen, Wittry,              and

15   Hartford as members of Asset Refresh.

l6             4'1,    Hartford has performcd all conditions preeedent and obligations under the

t7   Operating Agreement and Termination Agreement.

18             48. Implied in every contact is a dufy to act fairly and in good faittt'
l9             49.     Warren and Withry breached the covenant of good faith and fair dealing

     implied in the Operating Agreement and the Termination Agreement by, among
                                                                                other
20
                                                                                     proceeds
2t   things: i) conducting business under Asset Refresh's name while withholding the

     of that business from Asset Refiesh and thus, Hartford; and (ii) diverting Asset
                                                                                      Refresh's
22

23   business to Cal State.

24             50.     Waren and Wittry's breach of the implied covenant of good faith and fair
2s   dealing directly damaged Hartford in an amount to be proven at frial.

26             WHEREF'ORE, Hartford prays that this Court enter judgment against Wanen and

27   Wittry    as   follows:

28             A.      Awarding Hartford damages in an amount to be proven at trial;

                                             VERIFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 13 of 48




 I           B.     Awarding Hartford his attorney fees and costs under A.R,S. $$ 12-341, 12'

 2   341.01;

 3           C.     Awarding pre- and post-judgment interest in the maximurn amount permitted

 4   by law; and

 5           D.     Awarding such other relief that this Court deems just and proper.

 6                                              COUNT     III
 7                                FRAUDULBNT INDUCEMENT

 8                                (Hartford v. Warren and Wtttry)
 9           51. Plaintiffs hereby incoqporate by reference all of the preceding allegations set
l0   forth in the above paragraphs as if fully set forth herein.

1l             52. In December 2018, Waren and Wittry approached          Hartford, urging him to

t2   agree   to shut down the business immediately, and representing to Hartford that they
l3   wished to exit the industry immediately and permanently for various personal reasons.

t4           53.    Warren and Withry's representations were false.

15           54,    Warren and Wittry's representations were material.

t6           55.    Waren and Wittry knew their representations were false.
t7           56.    Wanen and      Wiffy       intended   that Hartford would act upon their
l8   representations by entering into the Termination Agreement and agreeing to sell all        of
l9   Asset Refresh's assets to its competitoq Cal State, for pennies on the dollar.

20           57. Hartford did not know that Warren and Wittry's representations were false.
2t           58. Hartford relied on the truth of Warren and Witny's representations by
22   entering into the Termination Agreement and agreeing to sell all of Asset Refresh's assets

23   to Cal State for pennies on the dollar.

24           59. But for Warren and Witfiy's false represCIntations,     Hartford would not have

25   entered into the Termination Agreement or agreed to sell all of Asset Refresh's assets to

26   Cal State forpennies on the dollar.

27           60.    Hattford's reliance was reasonable and justified under the circumstances.

28
                                                                                                I

                                           VERJFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 14 of 48




 I           61.     As a result, Hartford was directly damaged in an amount to be proven       at

2    tial.
 3             62,   Because Warren and   Witny's conduct    was wonton or reckless, showed spite

4    or ill will, or demonstrated recktess indifference to the interests of others, Hartford    is

 5   entitled to punitive damages.

 6           WIIDREFORE, Hartford prays that this Court enter judgment against Wanen           and

 7   Wittry as follows:

 8           A.      Awarding Hartford damages in an amount to be proven at     tial;
 9           B.      Awarding Hartford his attorrrey foes and costs under A.R.S. $$ 12-341' 12'

r0   341.01;

l1           C.      Awarding pre- and post-judgment interest in the maximum amount permitted

12   by law;

13
         ' D.        Awarding punitive damages in an amount to be proven at hial; and

t4         E.        Awarding such other relief ttrat this Court deems just and proper.

l5                                            COUNT IV

t6                                BREACH OT' FIDUCIARY DUTY

17                              (Asset Refresh v. Warren and       Wtttty)
l8             63. Plaintiffs hereby incorporate by reference all of the preceding allegations set
l9   forth in the above paragraphs as if fully set forth herein.

2A           64. Wanen and Wittry are each a member and a manager of Asset Refresh.
2l           65. As members and managers of Asset Refresh, Warren and Wittry owe
22   fiduciary duties to Asset Refresh.

23             66, Warren and Witnry (i) conducted business under Asset Refresh's name while
24   wittrholding the proceeds of that business from Asset Refresh; and (ii) diverted Asset
25   Refresh's business to Cal State.

26             67.   By engaging in a pattern of self-dealing and misconduct, Walren and Wittry
27   breached their fiduciary duties to Asset Refresh.

28


                                           VERIFTED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 15 of 48
                          t



            68. By letter dated July 10, 2}lg,undersigned          counsel demanded under A'R'S'
 I
                                                et seq. that wanen and wiw cause Asset
 2   $ 29-83 l, et seq. and 6 Del.c. $ 18-1001,
 3   Refresh to sue uPon this claim.
                                 Witry have failed to respond to the demand,     thus refusing to
 4          69,     Warren and

 5   cause Asset Refresh to sue upon this   claim'
                                                                            prays that this
 6          WHER-EFORE, Asset Refresh, derivatively by its member Hartford,

 7   Court enter judgment against Wanen and Wittry as follows:

 8          A.      Awarding Hartford damages in an amount to be proven at trial;

 9          B.      Awarding Hartford his attorney fees and costs under 6 Del.C. $ 18'1004;

l0          C.      Awarding pre- and post-judgment interest in the maximum amount
                                                                                   permitted

l1   by law; and

t2          D.      Awarding such other relief that this Court deems just and proper.

l3                                             COUNT V

t4                 AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
l5                                     (Asset Refresh v. Cal State)

16          110, plaintiffs   hereby incorporate by reference all of the preceding allegations set

t7   forth in the above paragraphs as if fully set forth herein'

18          71.     Wanen and Wittry breached their fiduciary duties to Asset Refresh          as


19   alleged above.

20           72, Cal State knowingly          participated   in the breaches of   fiduciary duty

2t   committed by Wanen and Withry,

22           7g,    Cal State knew that Wanen and Wittry were not authorized to divert Asset

23   Refresh's business and profits to Cal State.
                    Asset Refresh has suffered damages as a direct and proximate result of
                                                                                           Cal
24           74,
25   state's knowing participation in waren and witury's breaches of fiduciary duty.

26           75.    Cal State therefore aided and abetted Warren and Witfiy's breaches of
27   fiduciary duty.

28


                                           VERJFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 16 of 48




 I          76,     By letter dated July 10, 2019, undersigned counsel demanded under A.R.S.

 2   $ 2g-s3   l, et seq. and 6 Del.c. $ 18-1001, et seq. that warren and wittry        cause Asset

 3   Refresh to sue uPon this claim.

 4          77,     Warren and Witfiy have failed to respond to the demand, thus refusing to

 5   caus€ Asset Rcfresh   to sus upon this claim.

 6          WHBREFORE, Asset Refresh, derivatively by its member Hartford, prays that this
 7   court enter judgment against warren and wittry as follows:

 8          A.      Awarding Hartford damages in an amount to be proven at trial;

 I          B.      Awarding Hartford his attorney fees and costs under 6 Del.C. $ l8'1004;

l0          C,      Awarding pre. and post-judgment interest in the maximum amount permitted

1l   by law; and

t2          D.      Awarding such other relief that this Court deems just and proper.

l3

t4                  RESPECTFULLY S1JBMTTED             thtr$      of August, 2019.

l5
t5
                                             tr It.IFF'AN       Y  & BOSCO
                                                                ItA,



t7                                         By:
                                                 wir        F     -
18
                                                 Amy D.
l9                                               Seventh Floor Camelback Esplanade      II
                                                 2525 East Camelback Road
20                                               Phoenix, Arizona 85016-4237
2l                                               Attorneysfor Plalnt{f

22

23

24

25

26

27

28
                                                                                                 0

                                          VERIFIED COMPLAINT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 17 of 48




    I                                          VERIFTCATION

   2

   3           l, leffery Hartford, state the following:

   4           I   am a Plaintiff in the above-referenced case and am a membsr and msnager o

    5    Asscl Refresh, LLC.      I have read the hrcgoing Verified          Cornplaint. '[he facts stated

    6    therein are true of my orvn knorvledge except those matters stated upon infonnation and

    7    belief. As for the matters stated upon information and belie[ I believe them to be true.

    8           I declare under penalty of perjury that the foregoing is true and conect.

    9           Executed tt   is J th   day of August,2019.

   t0

   lt
   r2                                                Jeffery H
   l3
   l4
   t5

   l6
   t7
   r8

   l9
   20

   2t
   )1

   tt
   24

   tq

   26

   'r7

   28


                                               r/F9rsrFn nnrlDl   a   l\lT
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 18 of 48




                    ruXHffiTTA

                                               ,{
                                               il
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 19 of 48

                           I



                    MEMORANDUM OF' OPEMTING AGREEMENT OT
                              ASSET REFRESH, LLC
                     A DELAWARD LIMITED LHBILITY COMPANY
                                        .(rlIE.rcoMPAI\Y")

                                                                         made this          J-auy
           This Memorandum of Operating Agreement (this "Memorindum') is
  of Mqv           ,2015, by and among the undersigned
                                                       (the "Mcmben")'

  purpose:                The purpose of the company.is to engsgo in any lawful
                                                                                business in
                          which a Delawue llmitcd liability compsny may engage'



                          Thc Compury shall bo manager manage$, The business
                                                                             and affairs          of
  Manrgementr
                          tii"   C*p*i     shall be   m*agid   Uy a bodrd of "managers" (the'"Board
                          jiMroA.rr") consisting ofno lsss than three individuals appointed     by
                          the Mem[ers, each Member      having  the powor to appoinlone   manager
                                   ,.Mimber-Managor"). T1e Jollowing individuals are
                          Grrt, r                                                            ^each
                          irsreby designated as the Managen of the Company: Anlfon1 S.cgtt
                          W*irr gr;dan Colin Wittry and Jeffery Scott Fifield Hartford II.
                          Each Membor Manager shatl hava one volc. Tho Boud of Managers'
                          acting by mqiority v6'te, shall have sole and absolute authority over all
                          matte.-rs   invotvingthe Company and tO amend the Memorandum      as they

                          shall deem necessary and appropriato,

                          The Board of Managen shall have the authority to appoint ond/or
                          remove one or more officers of the Company from time to time to act
                          under the direction of the Board of Managen.

                          The officen of the Company shall act at the direction of and with the
                          consent of the Board of Muugers. futy one or more officers arc subject
                          to removal, with or without cause, upon written notice by the Boud of
                          Managors


  Capltd:                 Each Member named on the Schedule          of Members attached hereto   as
                          Exhlbla A            or has been deemed to have made capital
                                         has mado
                          contibutions to the Company  as s€t forth on Exbibit A for the
                          membership intorests spccified thereon, on the date of this
                          Memorandum. No Membsr shall bs obllgated to make capital
                         conributions in excess of the initial capital contribution, The Company
                         may bonow from the members or from third putics.

  Trrnrfen:              No Msmber may tsnsfer an interast in the Company without the prior
                         urrinen consentof tho Boud of Managers.


  Tsr Prrlnorl                                       II is designated as ttre initid 'lax matters
                         Jeffery Scott Fifield Hartford
                         p8rtler" for the Company within the moaning of Section 6231(aX7) of
                         the Code.

  81Sn97067466,1
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 20 of 48
                       I




  Distrlbuttonsl       The Boud of Managers shalt distribule excess cash
                                                                         flow from tirne to
                       time to the Members.

  Withdrawsls:         The Memben may not voluntarily withdraw from the Company'
                                                                                  If a
                              ir dissoolated from the bo*p*y, the Company shall not b€
                       lirrUri
                       required to purchase the Membey's intercst'

                                                                            the company
  Indemnlficrflonl     Thc Managers and the Members shall be indemnified by
                       ro the fullest extent permitted by law.

                                                                                        ratified.
   Ratificrtlou        All   acfions of the Company prior to the date hereof are hereby

                                                                                     with
   Entire Agttemenl:   This Memorandum sets forth tbe entire agreement of tbe Memben
                       ;G;;    to the metters addressed herein and supersedgs    all prior
                       ,grLrrno and documents with resp€ct thereto. T'his Memorandum
                       c6nsdtutes the operating agreement or limited liability cornpany
                       ateenrent of the'Company, within the meaning of tho Delaware
                       Linited Liability CompanY Law.


                                      signawc pagelollows




  eLmroeim. t2
   Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 21 of 48




IN WITNESS WHIREOF, the Members havo made, executed and dclivered this Memorandurn
as of the date fint above written.




                                                          Scott Wanen




                                               Jeffery        Fitield H       u




                                   ACgEPTAhT.S.E
      THE LJNDER.SICNED hereby accepts appointnent as the Managers of the Company.




                                                         Scott Warren


                                             glgndnn



                                             Jeffcry                      I




prsrwoo*r.   t3
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 22 of 48




                                                EXHIBITA

                                       SCHEDULE OF MEMBERS

                                      As   of   M            1.,,   ,   zols

                                                    Porcentrge of              Inldtl Capltal
                    Illcmlrer end Addreoo           IUeilNbsrshh               Conffibltlonc
                                                     htorositl      '


                  Anthony Scott Wanen
                  401 Cotoneaster Ct,           32.50/o                    $32,s0
                  Oswego,lL 60543

                   Brendan Colin WittY
                   2835 N, Ashland Ave,, #2     20%                        $20.00
                   Chicago, lL 60557

                   Jeffery Scott Fifield
                   Hartford II                  47.5%                      $47.s0
                   27015 Rustic Wood Lane
                   Plainfield, IL 60585




  eAsn97ooza66,   t4-l
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 23 of 48




                     EXHTtsIT B
                             ,-)



                                               (
                'j
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 24 of 48
                          I
                          I                                              i




                                AITENDMENT-TCIiEXHTBJT-d:

                                     SCHEDULE OF MEMBERS

                                        As of May 2,2075




                         Member and Address                        Percentage of
                                                               Membership Interest
              Anthony Scott Warren
               1894 E. Dublln   5t                            33.3370
               Gilbert, AZ9S295

               Brendan Colin Wlttry
               37569, Pershlng Ave.                           33,330/o
               Phoenix, A285037

               leffery Scott Fifleld Hartford   ll
               3733 E Wethersfield Rd.                        33.3370
               Phoenix, AZ8503Z




     The Members have made and executed thls amendment above and ls effectlve as of
                                   May 2, 2015,




                                      Anthorty Scott Warren




                                ,       Scott
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 25 of 48




               ,{
                                              1,
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 26 of 48
                             )




                                                                                 Mcmber Managed



                                 TERMINATION AGREEMENT
                                               or
                                     ASSET REFRESH,       LLC          !.




          This termination Agreement of Asset Refresh, LLC, a Delaware limited liability
   company (the "company;), is made and entered into as of January 28' 2019 {the
   ;#;;.trt)      by and'among Rnthony Scott Warren, Brendan Colin Wittry, and Jeffery
   Scott Fifield Hartford II (the "Menlbers").

           Tbe Company was formcd pursuant to Articles of Organization filed in Delaware,
   and

           The Members entered into a Memorandum of Operating Agreement on May
                                                                                              l,
    201 5, and

                                                                                to the-wind
           The Members desire to set forth their agreement and underslanding 8s
    up and termination of the Cornpany,     all in  accordance witlr the provisions  of this
    Agreement.

           NOW, THEREFORE, the parties hereto hereby agree       as   follows:



                                 DISSOLUTTON AIYD TERMINATION

            1.1       Dijsolutiqn,

                      (a)    The Company shall bo dissolved based upon this unanimous
                      written agreement of all Members.



         1.2 Fffqpt of _Filing ot.Dissolvins onst9$,9,t4ent. upon the dissolution of the
    Company, tnefiffirhdt ceuse.to     oarry      its business, except insofu as may be
    necessary'for the winding up of its business, The Company shall
                                                                     not accept any new
    [urinug"o. enfer into any new contracts. Although the Company's separate existence
                                                                  the Member's may engage in
    shall continue until Articlls of Termination have been filod,
    any other business with any customer, without resniction'

            1.3   Wjtding Up. Liquidqtion an{Pistibution of AsSpJq. Upry dissolution, sn
    accounting slalt    Ue6ffi  ttrr Company's accountrants or Members of the accounts of
    ih; C";ffy and of the Company's aseets, liabilities, and operations, from the date of
    the last'privious accounting until the date of dissolutlon. The Members shall
    immediatily proceed to windup thc affairs of the Company'

                  (a) The Members shall:
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 27 of 48
                                                                            I




                   (i)     sell or othenvise liquidate all of the Company's assels as promptly
                           as practicable (except to the exlent the Members may determine to
                           distribute any assets to the Members in kind)l

                   (ii)    allocate any profit or loss resulting from such sales pro rata t0 the
                           Members based upon each Member's Membership Interest;

                   (iii)   discharge all liabilities of the Members (other than liabilities to
                           Members), including all costs relating to the dissolution. winding
                           up, artd liquidation and distribution of assets;

                   (iv) establish such reserves as may be reasonably necessary to provide
                                                                                nu' but no'[   I   im i'led
                           [: ,;:"l$iil:Ill' lff: :l f;^ff    r:ffiI:'#'
                   (v)     Distributo the remaining assets to the Members in equal shares.

           1.4    Artiqles of Terminatipp. When all debts,liabilities and obligations of the
   Company have becn paid and discharged or adequate provisions have been made
   therefore and all of the remaining known property and assets have been distributed to the
   Members, Articles of Termination shall be executed and filed to terminate the Company.

           1.5     Retgrn of Conaibullo.n Nqn:Recourse to glher Mer.nbers' Except as
   provided
   -Company  by law,  upon dissolution, each Member shall look solely to the assets of the
              for the retum of his Capital Conkibution. If the Company property remaining
   afterihe payment or discharge of debts and liabilities of the Company is lnsufficient to
   return thi cash or other property contributlon of one or more Members, such Member or
   Members shall have no recourse against any other Member.



                  DTSSOLUTION REQUIREMENTS AND DEADLINES

          2,1     Stop all payroll and health insurance payments by the company on or
   before February 28, 201 9.

          Z,Z    Have warchouse at ll40         W Alameda Dr. Suite 105-106 available for
   move in on or before March 1,2019.

          2.3     Leave neceSsaty amount       of funds in    company sccount       for any         prior
   obligations i.e. warehouse rent through January 2020' building insurance, taxes, etc.

          2.4     Member disbursement amounts            to be agreed upon unanlmously                 by
   Mernbers.



                                        AMENDMENTS


                                                     2
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 28 of 48
                             I                                              ,l




             3.1  AmQndments bl, Membefq, This Agreenrent may not be amended at any
    time except upon the unanimous consent of lhe Members and a witten counterpart to
    such Amendment is signed by all Members.


                                    GDNERAL PROVTSIONS

             4.1   hlire AgreemenlCI\4odificafu,    This Agreement contains the entire
   understanding of tlre panles   with respecl to the subject matter of the Agreetnent, and it
   supersedes all prior understandlngs and agreements, whether witten or oral, and all prior
   deatings of the parties rvith respect to the subject matte r hereof, This Agreement, in
   whole or in part, cannot be changed, modified, exlended, or discharged without written
   unanimous consent from all Membcrs,

           a.3 FqdhSf Agtigns. Each of the Members agrees to execute. acknowledge, and
   deliver such additional documents, and take such further actions, as may reasonably be
   required from time to time to carry out each of the provisions and the intent of this
   Agreemenl, and cvery agreement or documenl relating hereto, or entered into in
   connection herewith.

           4.4 $everabiliw. If any provision of this Agreement or the application lhereof to
   any person or circumstance shall be invalid or unenforceable to any extenlo the remainder
   of this Agreement and the application of such provision to other persons or circumslances
   sball not be affected thereby and shall be enforced to the greatost extent permitted by law.

           4.5 Succespor and AssiFrs, This Agreement shall be binding upon and shall inure
   to the benefit of the parties and their permitted successors and assigns. This Agreement
   may not be assigned by any party without the express written consent of the other
   Mcmbers.

           4.6 Notices, All notices, requests, demands, and other communications made
   hereunder shall be in writing and shall be deemed duly given if delivered personally or
   sent by mail, email or other eleotronic communication to the Members at the contact
   information set forth on the Memorandum of Operating Agteement, or to such other
   address or person as the Member may designate by notice to the Company.

                   A Member's address or contact information set forth on the Memorandum
   of Operating Agreement can be changed by notice given by the Member to the o0rer
   Members, The inability lo deliver written notice becauso of a changed address of which
   no notice was given, or rejection or othei refusal to accept any notioe, shall be deemed to
   be receipt of the notice as of the date of such inability to dsliver or rejection or refusal to
   accept.

            4.7,S$-o,lnev'q Eees. In the event of any litigation, arbitration or other dispute
   arising as a result of or by reason of this Agreemenl the prevailing party in any such
   litigation, arbiration or other dispute shall be entitled to, in addition to any other damages
   assessed. its reasonable attorney's fees, and all other costs and expenses incuned in
   connection with scttling or resolving such dispute.
                                                     3
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 29 of 48




         4.8 ARBITRATION. ANY DISPUTE, CLAIM, OR CONTROVERSY
   ARISTNC OUf OF THIS OPERATINC AGREEMENT WILL BE SEN'LED BY
   ARBITRATION IN ARIZONA. SUCH ARBITMTION SHALL BE CONDUCTED IN
   ACCORDANCE WITH THE REVISED UNIFORM ARBITMTION ACT ("RUAA').
   Tt{E PARTY REQUESI]NO ARBITRATION SHALL SERVE UPON THE OTHER
   PARTY A NOTICE DEMANDING ARBITMTION AND A DESCRIPTION OF THE
   ISSUE ORISSUES TO BE ARBITMTED, ANY AWARD ISSUED AS A RESULT
   OF THE ARBITRATION MAY BE ENTER€D AS A FINAL JUDGMENT OR
   ORDER IN ANY COURT OF COMPETENT ruRISDICTION AND ENFORCED
   ACCORDINGLY. NOTWITI{STAN DINC THIS PROV I SI ON, THE ACCRI EVED
   PARTY SHALL BE ENNTLED TO INJUNCTIVE AND/OR EQI.NTABLE RELIEF IN
   A COURT OF COMPETENT ruRISDICTION. ALL COSTS AND EXPENSES OF
   THE ARBITRATION, IN CLUD IN G REASONABLE ATTORNEY'S FEES, SHA LL
   BE ALLOCATED AMONC THE PARTIES AS DETERMINED BY THE
   ARBITRATOR.

           4,9 ConFtr.uction, Throughout this Agreement, the masculine, feminine, or neuter
   genders shall be deemed to include the masculine, feminine, and neuter and the singular,
   the plural, and vice versa. The section headings of this Agreement are for convenience of
   reference only and do not fonn a part hereof and do not in ony way modiff, interpret, or
   construe the intentions of the parties.

           4.10   EL<.qcutiqgqnd Countemar*. This Agreemenl may be executed in several
   counterparts each of rvhich shall be deemed to be an original, and all such counterparts
   when taken togettrer shall constitute one and the same instrument.

           4.1  I  Ooverqinq, Law. This agreement shall be govemed by, and interpreled in
   accordance with the laws of the State of Arizona. The parties hereby agee that any legal
   action or proceedlng shall be brought in thc courts of the State of Arizona. The parties
   further agree to submit to the jurisdiction of the State of Mzona and consent to the
   service of process in accordance with applicable procedures and rules of said jurisdiction.

                    IN WITNESS WHEREOF, theparties hereto have executcd this
   Agreement.


    Namr                             Dntc

                                         l-as- t7


           Co                        4W
                                     I   /rv     r1
    Je                       ll

                                                    4
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 30 of 48




                    EXHTBIT I)

               I
    Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 31 of 48
                                                                                                li

     TIIll'Fz\NY
m     cbBOSCO
         l',r\,         --
                                                                                                     Willinrn M. Fisclrbach
                                                                                                     Sharelroldct
                                                                                                     602.255.6036
                                                                                                     rvrn l'(r)I [tI rtti', oottI


    Offices   irl
    Phoenix, Arizona
    Las Vegas, Nevada
    Sarr Diego, Cali lorrria
    A lbu(luerque, Nerv lr4 exico


                                                July 10,2019
    Viqr   Certified Ma.il & E-Mqil
    Arrtltotty S. Watl'erl                            Blendan C, Wittt'y
    1894 E. Dublin St.                                3756F,. Perslring Ave.
    Gilbert, Arizona 85295                            Phoenix, Arizona 85032
    tr.r,nrrerr6 0 5 43 (?r)grltn i l. c"pm           brviftrv I I (n)p.rirail,cortt

              RE        Notice of Legal Representation of Jeffery Hartford; Dcmnnd ttnder
                        A,R.S. $ 29-831, et seq' and 6 Del.C. $ l8-1001' et saq,; and Notice to
                        Prcsct'r,e Evidence,

    Dear Messls. Wattett arrd Wittr'1':

            This firtrr t.epl'eseltts Jeffely Flaltford regarding his dispute rvith )'ou as fellotv
    rleniber.*nraltaget,s ol Asset Rell'esh, LI-C. From this point forlald, please left'ain fronr
    having at1)/ direct contact u,itlt Mr. Flartfold, n ll future corlesllondence or
    corlrnurrications sIould be dilected to tne. All refererrces to "you" in this Ietter lefer to
    Arrtlrorty S. Warreti arrd Brendan C. Wittly.

             We are inirestigatirrg clainrs N4r'. Llaltford and Asset Refresh have against you and
                          'fotat fecnnologl, Results and Cal State Electrottic Recyslillg,l The
    ),our employeL(s)
    general nature of the clainrs arise out of your false lepresentatiorrs to Ml'. Ilaltford in late
    2018, urging him to coltsent to hastily dissolve Asset Refresh and liquidate its assets at
    fir.e sale pr.ices, so tlrat you could pronrptly and pernratterrtly exit the indr"rstrlr, Conh'ar)/
    to your l€prcsentatiol'ts, ),ou did not exit the industly. Ratlret', you accepted imnrediate
    emplol,rnart q,ith Asset Refreslt's cotul)etitol's, Total Teclurology Results andior Cal
    Slate Electt,onic Recycling-i.e,, the same entities to u,hottr Asset Refi'eslt's assets trtere
    solcl for. pennies on tlre dollar at 1,61u' insistence. lrr the rneantitne, you (a) cotltinued
    cloing business urrder Asset Refi'eslt's name, and rvithheld the proceeds of that busittess
    fi.om Asset Refi'esh; and/or' (b) diverted Asset Refi'esli's business to Total Technology
    Results and/or. Cal State Electronic l{ecycling, The folegoing facts under investigation
    are refell'ed to herein as the "Dispute,"




     I Rel'erences to Cal State Electl"onic    Itecycling include Cal State Electlortics

                                                                Cruncltrrrrk lirplrrnndc              ll,   Scrr:rrth   lll,ur      (ror.li   5,{'<:<xr     l)lt(rstl
                                                                r { :.s l'llrtt C;rrrrullurck llo;r<l                               6o:.:.1 i   .o t   ot   ll,rr-

                                                                l)lrocrriri, r\riz,rrt,r   S
                                                                                               5or ti-.1 : r t2
    Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 32 of 48
                                             i                                               I

     || I ft. Il'z\ N Y
m     &I3OSCO
         lr,,r\,

    Anthoriy S. Wallert
                 -
    Brerrdau C, Wittr'1,
    Jullr 16,        26       O

    Page 2          ol   7'


            1'he Dispgte gives rise to direct arid derivative clairns agairlst you for, at a
    rnirrirlum, bleach of tiie Janualy 28,2019 Tenuination Agreenretlt and tlte covenant of
                                                                                            'lelrnirration
    good faith arrcl fair cleating thereirr; f'r'auclulent inducentetrt with respect to the
    Agreement; alcl breaclt of youf fiduciary dr"rties to Asset Refresh.

                    Tle of this letter is nvofold: (l) to denrand under A,R.S. S 29-831(AX2)
                              purpose
    and 6 Del,C, $ lS-1003, as applicable, that 1,ou cause Asset Refi'esh to stte upon tlte
    foregoing clairls ip its orvu right; and (2) to ptlt ),ott orl notice of yclLrr obligation to
    presel've any evidetrce tliat nla;' be t'elevant to the Dispute.

                         Dcnrnnd under A.R.S.        Q   29-831. e/ serr, nnd 6 Dcl.C.   \   [8-1001! s/   S'clt,


           Ulclcr, Asset Refresh's Olteratiug Agreernetlt, y,ou, as tlte niajolity vote ltolders,
    have sole and absolr"rte authorily ovel all mattel's ittvolviug the cotnl:atr5', includiug the
    authoriti,to cause the compauy to sue irt its ou,n riglrt. Under A.R.S. $ 29-831(A)(2) and
    6 Del.C, $ lt3-1003, as apyllicablc, ),ou are hereby dcrttanded to cause Assct Refi'esh to
    sue uporl tlte claints alising ottt ol'the Dispute.

                    Please ;rlor, iclc u'ritterr notice     to l'ne in t'espottse to this derland b;' no later than
    Julv 19 .2019. ind icating u4iether )'ou                   u'ill cause Asset Reft'eslt to sLle upott the clainis
    arising out of tlte DisPute,

                                             Dernand tgr Prefigrvation of Evidencq

            Demarrcl is hereby rrade tlrat you aud your rcspectirre agellts, attomeys,
     accoLtptat'tts, errrployees. associates, partttet's or otlter pelsolls occupying sinrilal positiorts
     or perlorruillg sintilal'functiorrs, take specific steps, as set fortlt ntot'e lully belou', to
     locate arrcl pleserve all docunteuts, tangible things and Electlorricalll' stored itrforniatiort
     (ESI) that is, or. rila1, be, r'clcvant to the Dispute and ,any litigation that nray be
     forthcoming r.elated to the Dispute (tlte "Protected Infolrnatiolt"). 'fhe Protected
     Information inclucles, but is rrot lirnited to, any nnd all docuureuts, tangible things, and
     ESI evidenciug ol referring to any of the follorving

                    L     All     Pr.otected Infolnration tlrat involt,es ot' nla), involve the strbject tnattet'   of
    the Disputc;




    4ls   il   5l
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 33 of 48
                                                i                                                         I
 rrrf.,FAN"'
  &BOSCO
     r\, .-._  11


Arithony S. Wamen
Brertdan C. Wittt'Y
July I 0, 2019
Page 3     of7
                pr6tected Irrforlration tlrat ref]ecls any investigatiorr yott have tnade related
           2, All
lo tlre subject mattet'of the Dispute;

           3. All       pr.olected Inlbnnation that llames                 or refers to          I\4r',   I-Ialtfold arld/ot'Asset
Rel}esli irr attl' cotttextl

                                        involVing an)/ business lrallsactiolls betr't'een you on
           4. All protected lrrforrnation
behalf of Asset Refi'esh' and arty third partics;

           5.    protectecl lnforrnatiorr Ie['lectirrg al)y cotntttutrication bettveen an)'
                 All
etrrllloyee of Asset Refi.esh, including you. This includes e-rttails, cell
                                                                            phone t'ecolds artd
any otirer. doclrrie't reflecting any srtch contmutricatiotts,

                protectecl lnfor.matiori reflecting arry comtnulrication betrveen you attd
           6. All
'fotal Techrrology Results and/or Cal State Electlonic Recycling, and au1' of             tlieir'
 respectii,e agenti apcl enrployees, includirrg, but not litnited to, Micltael Taghavi, Marr-riy

 Kalan, Jasoir Do, .lason Leri'andorvski, Blake Ashby', David Dttotlg, and Eduin Solano,
 Th[ includes e-nrails, cell llhone records and an;' other docutuelrt reflecting alt} 5ush
 communicatiotls;

           j, All Protected Ilforniation relating to the Januat'y 28,2019 Telrriirration
 Agleetuetrt and all iteratiotis Llieleof;

           8, All       Protectecl          Infonlation lelatecl to the sale of Asset Refi'eslt's                     assets,


         g. All Protectecl Irrlormation relatecl to 1,611t' procul'enletrt of emplo)'lllent \\'ith
 Total 'Ieclinology Results and/ol cal state Electt'onic Recycling,

                           D efi   r-r.i   ti   on qf El ect rqni$al l!' $to red   I n fg.r: nr a t   ion. (DS   I)

       ESI is to be afforded the bloadest possible definition and irtcludes (by u'ay of
 exanrple and not as arr exclusive list) infolmation electt'onicalll', ntagnetically or optically
 stored    as:


           .        Digital Corrrrrrunicatioris (e,g., e-ruail, r,oice urail, irtstatit messaging, texts);
           .        Worcl Processed Documents (e.g., Word ol WordPerl'ect documents attd
                    drafts);




 4tsil5t
    Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 34 of 48
                                     lj
     TIIFIIANY
m     cslfosco     l',1\,

    Anthorry S, Wat'r'ett
                  -
    Brendali C. Wittrl'
    July 10, 2019
    Page 4     ol7
               .                               Ilxcel or Lottts 123 rvorksheets);
                     Spt'eadsheets arrd Tables (e.g.,
               .     Accouuting Application Data (e,g,, QuickBooks, Money, Peacltttee                       data
                     files);
               ,     Irrrage and Facsirnile Files (e.g., ,pdf,   .tiff, .jpg, ,gif irnages);
               .     SottuclRecoldings (e,g., ,wav and 'nrp3 files);
               .     Video attd Anituation (e,g., ,avi and 'mov files);
               r     Databases (e.g., Access, Ot'acle' SQL SeLve[ data, SAP);
               .     Conlact and Relationshil: Martagelt'terlt Data (e,g, Outlook, ACT!);
               ,     Calerrclar ancl Diary Applicatiorr Data (e,g,, Outlook PST, Yahoo, Google,
                     blog tools);
               .     Online Access Data (e.g.,Tent1lorat'1, Internet Files, I-Iistorl', Cookies);
               '     Prcsentaliorrs (e,g, Pou'erPoint, Corel Presentatiolis)
               .     Netu,ork Access and Set'ver Activity Logs;
               '     Project Martagement Application Data;
               '     ComPuter Aided Desigrr/Dlau'ilig Files; attd
               '     Bacl< Up arrd   Archival Files,

    Nothing in this dcnrnnd for preservntion of ESI should be understood ot' deenred to
    dirninis} your.concurrent obligation to prcscrve Protccted Infot'ltration in ntty otltct'
    forrn, inclucling clocutucnts, writing and tangible things'

                                   Stqns tp,Be Tnken       for PleservatigJr    ,Qf   ESI

           r\cleqgate preselvation of ESI requires n'rolo than sinrlrly refi'airrirrg fi'otu effot'ts to
    cleslrol,or,iiulror. of such evidetrce, Yott tttttst itttet'r,etre to prevent loss dtte lo t'outitte
    opcratlolrs arrcl use pl'opel' techniques altcl pl'otocols sLrited to plotect ESI'

             Suslrcpsion of Routine Destruction. You are directed to irnutediatel)' initiate a
    litigarion liolcl for potentially lelevant ESI, docutnents arrd tangible tltings, atlcl to act
    clili-gently arrcl in good faith to secure and audit comlrliance rvith such litigation hold. Yott
    are li1.tlier. directed to immediately identify and modif:1/ ot suspend featltres of your
    irrj'or.mation systerns and devices thal, in t'outine operation, opet'ate to catlse the loss of
    potentially relevant ESI. Exarnples of such featut'es attd operations irrclude:

               .      Pur,girrg the contents   of e-rrrail lepositol'ies by age, capacity, or otltet'ffitet'ia;




    4tsl t5l
    Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 35 of 48

                                   I                                              i




     AlII{'FANY
m    &BOSCOlr. ;\,

    Anthony S, Wal'ren
                   -
    Brerrdan C, Wittry
    July I 0, 2019
    Page 5 of7

              .   Usirrg data or. nledia \\'iping, disposa[, etasure or ellcl)/ptioll utilities
                                                                                                       ot'

                  devices;
              .   Ovenvriting, erasing, clestt'o1,ittg or discardirrg backup nredia;
              .   Re-assigning, r.e-inraging or disposirrg of systettrs, set'\'el's, clevices
                                                                                              or tledia,
                  even if t6ef appear io have nralfurtctioned       or lrave becotrte  obsolete;
              .   Rururing antivirus or otlrer prograrns tlrat cause u,holesale tnetadata
                                                                                          altelation;

              '   Releasiug or pulging onlirre stol'age rellositories;
              '   Using metaclata stripper utilities;
              '   Disabling ser'\'el oL IM loggirtg; and
              .   Executing clrive or file clefi'agmentatiott ot'cotupressioll l)rogl'al]ls,

           Guarcl Against Deletion, You are lequi|ed to act to l)revent o|
                                                                           guat'd against
    thild parties tvho rrray seek to hide, destroy, ol nltel ESI'
            preservation by Iuraging. You sliould take affir'rnative steps to prertetlt anyolle
                                                                                                 or hide
    rvith access to yolr clata, sysieuis and alchives fi'om seekirrg to rnodifyn destroy
    electro*ic e'idence olt network or local liard drives (such as by deleting ot' overtvrititlg
                                                                                                      ot'
    files, usi'g data sll,eclding ancl overq,r'itirrg applications, defi'agtrterttation, r'e-inraging
    replacirtg drives, enct'yptiorr, conrprcssioli, ol the like')

            preselvation in Native Fonrr. You should anticipate that certain ESI, including
    but rrot lirnited to spreaclsheets and clatabases, will be sougltt in the forln or fornts
                                                                                                       in
    q,hich it is ot.dinar.ily nraintaiued. AccordinglY, ),ou should preserve ESI in.suclt native
                                                                                          the abilit)' to
    fornrs apd should loi select nretliods to presen,c ESI that relno\/e or degrade
    searclr your. ESI by elcctronic rneans oI make it difficult or blrldelrsoure to access
                                                                                                 ol' use
    the infornration efficierrtly irr ani, 1iri*-,'on, You should additionalll' refi'aitt fi'om
                                                                                                actions
    that shift ESI from r.easoirably u.""riilrh meclia arrd fornrs to    less accessible     media   arid
    fornrs if the effect of slch actions is to make such ESi llot t'easotlably accessible.

             I\{etadata. You s|oulcl lurthel arrticipate tlre need to disclose arrd pt'oduce system
     and applicatiorr nretnclata and act to plese|ve it. s)'stenr metadata is iulb|rrration
     Oes*ifing the liistorl, arrfl characteristics of other ESI, This inforrrratiott is t1'pically
     associated u,itlr tracking or nranagirtg att electronic fite aud often irrcludes data
     reflecting a file's r1u,n", size, crrstodiau, locatiott, arrd dates of cleatiott alrd last
                                                                                                    or
     moclificatiot.t ol. access, Applicatiorr rletadata is irrfolntatiolr autolnatically inclr-rded
                                                                        to a user, incltrdirrg dcleted
     embeclded in electrouic files bul whiclr may trot be apparent




     4rst5l
    Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 36 of 48
                                     tj
                                                                                   ,



      nIIi.Ii'r-\NY
m      &l3()sco lt, /\.

    Anthony S. Warrert
                  -
    Brcndati C, \Vittry
    .luly I0,20I9
    Page 6 o1'7

                                                                                             dates of
    corrtept, draft language, conlulelltaty, collabolation ancl distlibution data and
    .,..o,io,i and pr.ililngl n. aclvised ihat nretaclata may be overu'ritten or collupted by
    careless hancliing oi inrlrrolr.l'steps to preset'rre ESI, For electlonic
                                                                                     tnail, metadata
                                                                           data, itr  additiorr to tlte
    i'cludes all heacler routing data and Bnse 64 errcocleci attaclulteltt
    To, Ft'otu, Srrb.iect, Received Dale, CC alrd BCC fields'

            Servel.s. With respect to serrrers like those used to ltlanage electl'ortic rlail (e.g,,
    If4icroso[t Excharrge, Lotus Domino) oL netu,ork stot'age (often called a user's "ltetwork
    s5are"), tlre conrpGte corltents of each user's netu,ork share and e-ttrail accoulrt should
                                                                                                 be
    presertrecl.


            Horne Systeurs, Lnptops, Onlinc Accouttts, nnd Other ESI Ventres. Though
    rve cxpect that you \,r,ill act su,iftl),to pleserrre data on office il,ot'kstations and setvers,
    ),ou slroulcl also cletermirre il art1, Itonte or
                                                        poltable systetrs may cotttain potentialll'
    relevant data, To tlrc extent that 1,ou ol' ;r6s'' eurplol,ees, colleagues, officers, ot' agettts
    harre sent or receivecl potcrrtially lelevarrt e-rttails or ct'eated ot'revieu'ed potentially
    Lelevant docrtrrrents a$,a), f'r'ont the oflice, )'ou lllLlst l)l'esel\/e the cotttettts ol s1'stetrts,
    devices arrd rledia used for these llurposes (includirrg poterrtialll'lsls1t31lt data fiotr
    portable arrcl honre corrrputels plus portable tlrurub drirres, CD-R disks and the user's
    bDA, ,,rurt pftone, r,oice ntailbox or other fotrus of ESI stolage), Similarly, if
    errrplol,ecs, .oll.ug;r.r, oflicers, or agents used ottline or brou'sel-based e-mail accourits
    n1. i.rui..r, suclr as AOL, Grrrail, Yahoo Mail ol the like) 1o settd ot'receive
                                                                                              potentially
    r.elevarrt ntessages ancl attachnrents,   the conteltts of  tltese  accouut  mailboxes    (including
    Serrt, Deleted and Alclrived N4essage foldet's) shoulcl be preserved.

             Ancillnry Pr.eservntiorr. You rrrust pt'esen,e docrttnettts atrcl otlrcl tangible iterns
     tSat liay be lequirecl to access, intelpt'et ot' seat'ch potentially relevntit ESI, including
     logs, conllol sheets, spccifications, indices, uamitrg pt'otocols, file lists, nettvot'k
     diagrarrrs, fiorv charts, instruction slreets, clata etrtt'y fot'ttis, abbl'eviatioti keys, user ID attd
     passu,'ord rosters ol' tlie lil<e.


              Paper Prcscr.vntion of ESI is Inadequntc. As lrard copies do not pt'eserve
     elcclr.orric searohabilit), or nretadata, they are not an adeqr-rate substitute fol, ol'
     cr"rrrrulative ol', electrorrically storccl t,ersiotts. If infornratiotr exists in botli electlortic atrd
     palret' l'ot'ttts, )/otl lllLlsl prescl'\/e both iorrns,




     4rsil5l
    Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 37 of 48
                                    I                                                  I
     TIIIl.Fz\NY
m     c&I3OSCO
           i\,   'l'.

    Arrthony S, Wan'etl
                    -
    Brendatt C. Wittrl'
    .lull' 10, 2019
    Page 7 of 7


            Agents, Attorneys ancl Third Pnrties, Yout' presen,atiott obligation extends
    beyond dSl i,r its care, iossessiorr or custody and includes ESI in the custodl' of
                                                                                                others
    that is subject to )'oru. directiorr or control, Accordingl),, You   rlust notify any  cull'ellt ol'

    forrrrer agent, attor.ne1,, enrplol,ee, custodiart or cotttractor itt  possession of  potentially
                                                                                                   you
    relevant nSt to prese,rr. suctl ESt to the fitll extent of youn' obligation to do so, and
    Irrust take reasouable steps to secul'e their conrpliance.

                                                         Sirtcelely,

                                                         TIFFANY & BOSCO, P.A.

                                                         /s/ Il/illiatn M, Fischbach

                                                          \Villianr \4, Fischbach

    Cc:        ,leffery Flartfold (via e-niail orrli')

               Arrthony \\/at'ren
               3 1905 Calle Redondela
               Tenrecula, CA92592




    .ilsil5r
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 38 of 48




                               3
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 39 of 48




 I   William M. Fischbach (SBN 019769)
 z
     Amy D. Sells (SBN 024157)
                                                                         ffiffipY
 3
     @ rlpraxX^psgsco                                                      AUG 0           I 2019
             FLOOR CAMELBACK ESPLANADE II


                                                                  ffi
     2525                 ROAD                                                            i:   i'":i
                                                                                                                  )R C0URT
 4                    8501 6-42t7                                           I   .:l:'r:                .itl^ii:
                                                                                                L Vlrrt's
                    255-6000                                                                O:PUTY t)LEffK
 5    ACSIMILE:     255-0103
     EMAIL:               ads@tblaw.com
 6   Attorneysfor Plaintffi
 7
                             MARICOPA COUNTY SUPERIOR COURT
 8
                                           STATE OX'ARIZONA
 I                                                                      CV20'i                  9-Ci',04
      ASSET REFRESH' LLC, a Delaware                    CaseNo. CV
t0
      Iimited liability company, derivatively by
ll    its member Jeffery Hartford; JEFFERY
      HARTFORD;                                          CERTITICATE Otr' COMPUTSORY
t2                                                               ARBITRATION
                             Plaintiffs,                           (Not Subject To)
13
                vs
14

t5
      ANTHONY S. WARREN and HALEY
      WARREN; BRENDAN C. WITTRY and
16    MARGARET A. MTTRY; CAL STATT
      ELECTROMCS, INC., a California
l7    corporation, d.b.a. TOTAL
t8    TECHNOLOCY RESLTLTS, a.k.a, TOTAL
      TR;
l9
                             Defendants.
20

2t             The undersigned certifies that he knows the dollar limits and any other limitations

22   set forth by the local rules of practice for the Maricopa County Superior Court, and further

23   certifies that this case is not subject to compulsory arbihation, as provided by Rules 72

24   thnough 76 of the Arizona Rules of     Civil Procedure.

25

26

27

28


     4tu2659
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 40 of 48




 I             RBSPECTFIILLY SUBMTTED   rhtr$v   of Augusf zors'

2

3
                                    E qNIr.NAN        & BOSOO


4                                  By:
                                          will
 5
                                          Arny D.
 6                                        Seventh Floor Camelbask EsPlanade   II
                                          2l}SBwtCamelbask Road
 7                                        Phoenix, Arizona 8501 6'4237
 8
                                          Attorneysfor Plolntfff

 9

l0
1l

t2
l3
t4
l5
l6
t7
l8
19

20

2t
22

23

24

25

26

27

28


     4IU2659
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 41 of 48




                               4
                                                 vrl?|   vr tnlit[?-Ftr!   -'fIr
           Case 2:19-cv-05215-DLR Document
                                      FII.ED 1-3 Filed 09/18/19 Page 42 of 48

                                sEP   -4      20 t9           w(h
                                                          s.Th,a€s,D4tny

                                                                                                           lji-
                                                                                                                                   u!;'
                     ln The Marlcopa County Superior Court of The State of nrizpn$.F                                               :     .l



                                    and for the County of Maricopa
                                                                                                                                  :t      OnY

Hartlord                                                                                                                           &A&e
                                  Plalrtlfl
vs.                                                                                                    Case No:CVall$,011647
Wanen
                                  Delendant,



State of Arizona
County of Maricopa   I    ss,
The Affiant, declares under penalty of perjury, that I am fully qualified, pursuant to Ruls 4(d), Arlzona Rules of Civil
Procadure, to serve process in thls cause ln or for the Stale of Arizona and thai the foregolng is true and correc{.
On 8/13/2019, I recelved from Titlany & Bosco and from Aaron Lloyd the Summons, Complalnt, Certificate of Compulsory
Arbitratlon, Plaintiffs lnitial Discloeure Statement, Plaintiff's First Set of Discovery to Defendants, Disc with lnitial
Disclosure Statement documents.
On 8/25/2019, at 11:46 AM, I served the aforementioned documents on: Anthony S. Warren and Haley Warren at , 31905
Calle Redondela, Temecula, CA 92592 in the manner set below:
By personally serving true copies upon: >Anthony S. Warren and Haley Warren, being of suitable age and discretlon.

The descrlption ol the person actually served ls as follows: Gender: Female Race: Gaucaslan Age: 35 Height: 5'6
Weight: 135 Hair: Blonde Eye Color: HazelOther:
MarriageStatus:N/A
MilltaryStatus:N/A
Additional Comments: Both Defendants were home and personally served he requested documents & Disc.




                                                                                        X
                                                                                            Garl                  f   1509,   Affiant
                                                                                            Date:
                                                                                            Reglstered in
                                                                                            Work Order Number: PA23?}1
                                                                                            Client Referencs: Hartlordz4s{l8{P1

                                                                               Service of Process - O9S                        150.00
                                                                                                      Iotal:                  $ 150.00




                                                                                                                          .,P,723231
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 43 of 48




                               5
          Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 44 of 48




                                                                                                           l0l9   SEP   1,0 pH ,Br ?il
                          ln The Maricopa County Superior Court of The $tate of Arizona
                                         and for the CountY of Maricopa
HarUord                                                                                           CERTIFICATE OF SERVICE
                                   Plaintiff,
vs.                                                                                               Case No: cV2019-011847
Wittry
                                   Dof€ndant,



State ol Arizona      ,

County of Maricopa    { t..
The Affiant, deciares under penalty of podury, that I am fully qualifiEd, pursuant to Rule 4(d), fuizona Rules of Clvll
Frocedure, to serve process in thli cause ln-or for the Stale of Arizona and that the foregoing is true and cortect'
On 8/13/2019, I received from Tiffany & Bosco and from Wllliam Flschbach the Summons, Complaint, Corlificate of
Compuisory Arbitratlon, Plainltfs lniftal Dlsclosure SLatement, Plsintiffs Flrst Set cf Discovery to Defendanls, Disc with
lnilial Diselosure Slatemenl documents.
On 8t24t2019, at 11:05 AM, I served the aforEmentioned documents on: Brendan Witty and Mgrgarot Wattry at , 2850 El
Ceno Ct., Apt 217, Cadsbad, CA 92010 in lhe manner sel belov*
By penonally eerving true coples upon: >Margaret Wittry, being of suitable age and discretion,
The descriptlon of the person actually served ls as follows: Gender: Female Race: Caucasian Age: 30's Heighl $'5
Weight: 140 Halr: Brown Eye Colon Brown Othor:
MeniageStatus:NlA
Mllllary Status: N   /A
Additlonal Comments: A copy for Brandan was left with Margaret




                                                         Ci:\:\                     x      C"l ttldlt^
                                                                                        Carl Wstker, RPS 1955, Affiant
                                                                                        Date:8/30/2019
                                                                                        Regisiered in
                                                                                        Work Order Numben A223232
                                                                                        Cllent Refetence: Hartfgrd r24S0B{101

                                                                             Seruice of Procass - OOS                150.00
                                                                                                  Total:            $ 150,00




                                                                                                                   "M2A232




                                                                             .l01 gcoltsdalo, AZ 852SI (4S0)      874-4966     Psgo
            oN THE RUN LEGAL SOLUnONS           I 223S   N. Haydon Rd. Sulto     |                    I                               1
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 45 of 48




                               6
          Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 46 of 48


                                                                                    FI|ED                cLb.)ir{ 0 r THE
                                                                      sr   c. FRlffiAN, DEnf#diiil'8[ E LOBB Y       COURT

                                                                                                  t)0cutij:t{I Dr PC$tT0 R Y
                                                                                                     19 At,0   30    Pl{   lZ: t6
                     ln The Maricopa Coun$ Superior Court of The State of Arizona
                                    and for the County of MaricoPa
Harford                                                                                       CERNFICATE OF SERVICE
                                Plalntlfl,
vs,                                                                                           Case No:CV2019-011S47
Wanen
                                Oefendant,



State of Arizona     ,

County of Maricopa   I   t.,
The Alliant, declares under penalty of pe{ury, that I arn futly guallfied, pursuant
                                                                           'and
                                                                                      to Rule 4(d), Mzona Rules of Civil
noceOilre,'to-serve proCeifln ttrtS catisdin'dr for the StatS of Arizona        that the foregoing is true and corect.
On 8/13/2019, lreceived from Tiffany & Bosco and from Willlam Flschbach the Summons, Complalnt, Certiflc*e of . .
Cfi;ii;orv tirOitri[oh, ptaintinJ tniiiat Disctosure Statement, Flalndffs Flrst Set of Dlscovery to Defendans, Disc with
lnitial Dlscl6sure Statement documents.
On g/19/2019, ar 1;25 PM, I served the aforementioned documents ont Cal State Electmnics, lnc. at , 295 Hlll St.' San
Marcos, CA 92078 in the manner set below:
Bv senrino true cooies upon: cal stste Electronics. lnc,, Michael Taghavi - cEo, who ststed he/she ls authorlzed t0
aicept se-lvice and'ttid accept service on thelr behalf'
The descrlotion of the Defson actually served is as follows: Gender: Male Race: Caucasian Age: 38 Height: 5;8
Wetglru iz'o xair: Black Eye Color; Other:
Maniage Status: N   /A
MilitarySlatus;N/A
Addltlonal Comments:




                                                                                X
                                                                                                     fl8oa Af,lant
                                                                                    Dare:8/20/2019
                                                                                    Registered in San Diego .
                                                                                    Worlt Order Number: A223230
                                                                                    Cllent Reference: Hardordf24508-001

                                                                     Service of Process - OOS                   140.00
                                                                                            Total:             $ 140.00




                                                                                                             '.A223230




            oN THE RUN LEGAL SOLUTIONS 12239 N. Hayden Rd. Suite 101 | scottsdale, AZ 85257 | (4801      8744ts8          Page   I
Case 2:19-cv-05215-DLR Document 1-3 Filed 09/18/19 Page 47 of 48




                               7
9t1812019                                         Civil Court Case lnformation - Case History
                         Case 2:19-cv-05215-DLR Document      1-3 Filed 09/18/19 Page 48 of 48
  9l{p To MainContent

  Civil Court Case   I                      History

                                                                      Case lnformation
  Case Numben            cv201 9-01 1 647             Judge:        Mahoney, Margaret
  File Date:             81812019                     Location:     Downtown
  Case Type:             Civil


                                                                      Party lnformation
  Party Name                                                      Relationship            Sex            Attorney
  AssetRefreshLLC                                                 Plaintiff                              William Fischbach
  Jeffery Hartford                                                Plaintiff               Male           William Fischbach
  Anthony S Warren                                                Defendant               Male           Pro Per
  Haley Warren                                                    Defendant               Female         Pro Per
  Brendan C Wittry                                                Defendant               Female         Pro Per
  Margaret A Wittry                                               Defendant               Female         Pro Per
  Cal State Electronics lnc                                       Defendant                              Pro Per


                                                                      Case Documents
      Date
  Fillng           Description                                                                     Docket Date               Filing Party
  91412019         AFS - Affidavit Of Service                                                      9t11t2019
  NOTE: ANTHONY S AND HATEY WARREN
  813012019 AFS - Affidavit Of Service                                                             911012019
  NOTE: CAL STATE ELECTRONICS lNc
  81812019         COM - Complaint                                                                 8t12t2019
  81812019         CCN - Cert Arbitration - Not.Subject                                            8t1212019
  81812019         CSH - Coversheet                                                                8t12t2019


                                                                       Gase Calendar
  There are no calendar events on file


                                                                         Judgments
  There are no judgments on file




www.superiorcourt.maricopa.gov/dockeVCivilCourtOases/caselnfo.asp?caseNumber=cv2019-011647                                                  1t1
